DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1, 8 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 11,019,402 in view of over Yun et al. (US 2013/0290001) in view of Candelore (US 2009/0112592).
 The ‘402 patent in claim 1 discloses : 
converting the at least one PCM audio packet from the remote control device to a text to enable a query operation of a third party database for program content (“receiving by a voice cloud search server, at least one set of a plurality of pulse-code modulation (PCM) audio packets transmitted from the STB;  sending the PCM audio packets, by the voice cloud search server, to a natural language processing (NLP) service for converting at least one set of PCM audio packets to text;”);
returning the query result comprising the at least program content from the third party database and communicating at least the program content that is received to the STB (“returning by the NLP service to the voice cloud search server, one or more text sets which have been converted from each set of PCM audio packets processed by the NLP service wherein the conversion of each set is performed in continuous real-time by the NLP service;


The ’402 patent does not explicitly disclose capturing from a remote control device in communication with the STB, at least one voice packet to enable selection of at least program content wherein the least one voice packet comprises at least one pulse-code modulation (PCM) audio packet; and streaming the at least program content of the query result by the STB to the display device.
Yun discloses capturing from a remote control device in communication with the STB (See Fig 1 and [0045] where image processing apparatus 100 includes a set-top box), at least one voice packet to enable selection of at least program content wherein the at least one voice packet comprises at least one pulse-code modulation (PCM) audio packet (See Fig 2 and [0084-0086] capturing by a voice acquiring apparatus a user’s voice and converting the voice signal to pulse code modulation. Communicating the voice commands via a packet based communication such as Bluetooth or Zigbee see [0097-00100], [0107] and Fig 3 ); and providing the voice signal data to a third party database (See Fig 4 Fig 5 and [0030-0031] where the server reads on third party in relation to the remote control and set-top box);
converting the at least one PCM audio packet from the remote control device to a text (See Fig 4 and [0108-0114] converting voice signal into a voice recognition result and communicating the result to the image processing device which includes a set-top box, see [0066] converting voice recognition results to text form);

Candelore discloses converting audio from the remote control device to a text to enable a query operation of a third party database for program content (See Fig 3 and [0024] using natural language speech processing to query a database.  See [0028-0030] an EPG database may be located at a third party server, i.e., the server is a third party in relation to the remote and STB );
returning the query result comprising the at least program content from the third party database and communicating at least the program content that is received to the a display device (See [0025-0030] after determining potential matches in providing the matchins for display by the STB device); and
streaming the at least program content of the query result by the STB to the display device (See [0025] [0030] changing a channel to the single matching program or allowing a user to select from a list of results to display a program, See [0018] [0020] [0029] TV device includes set to boxes television, display etc.).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of the ‘402 patent with the known methods of Yun and with the known methods of Candelore predictably resulting in capturing from a remote control device in communication with the STB, at least one voice packet to enable selection of at least program content wherein the least one voice packet comprises at least one pulse-code modulation (PCM) audio packet; and streaming the at least program content of the query result by the STB to the display device by applying the court recognized rational of .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 2013/0290001) in view of Candelore (US 2009/0112592).


Regarding claim 1, 8 and 15, Yun discloses a remote apparatus communicating a query result to a set-top box (STB) to display program content on a display device, the remote apparatus configured to perform a process of:
capturing from a remote control device in communication with the STB (See Fig 1 and [0045] where image processing apparatus 100 includes a set-top box), at least one voice packet to enable selection of at least program content wherein the at least one voice packet comprises at least one pulse-code modulation (PCM) audio packet (See Fig 2 and [0084-0086] capturing by a voice acquiring apparatus a user’s voice and converting the voice signal to pulse code modulation. Communicating the voice commands via a packet based communication such as Bluetooth or Zigbee see [0097-00100], [0107] and Fig 3 ); and providing the voice signal data to a third party database (See Fig 4 Fig 5 and [0030-0031] where the server reads on third party in relation to the remote control and set-top box);
converting the at least one PCM audio packet from the remote control device to a text (See Fig 4 and [0108-0114] converting voice signal into a voice recognition result and communicating the result to the image processing device which includes a set-top box, see [0066] converting voice recognition results to text form);
returning a result comprising the voice signal data (See [0114] sending the voice recognition result to apparatus 200)
Yun does not explicitly disclose: 
converting the at least one PCM audio packet from the remote control device to a text to enable a query operation of a third party database for program content;

streaming the at least program content of the query result by the STB to the display device.
Candelore discloses converting audio from the remote control device to a text to enable a query operation of a third party database for program content (See Fig 3 and [0024] using natural language speech processing to query a database.  See [0028-0030] an EPG database may be located at a third party server, i.e., the server is a third party in relation to the remote and STB );
returning the query result comprising the at least program content from the third party database and communicating at least the program content that is received to the a display device (See [0025-0030] after determining potential matches in providing the matchins for display by the STB device); and
streaming the at least program content of the query result by the STB to the display device (See [0025] [0030] changing a channel to the single matching program or allowing a user to select from a list of results to display a program, See [0018] [0020] [0029] TV device includes set to boxes television, display etc.).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Yun with the known methods of Candelore predictably resulting in converting the at least one PCM audio packet from the remote control device to a text to enable a query operation of a third party database for .

	
Claim 2-7, 9-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 2013/0290001) in view of Candelore (US 2009/0112592) in view of Merzon et al. (US 2013/0114940).

Regarding claim 2, 9 and 16, Yun and Candelore disclose the process of claim 1, further comprising: hosting the third party database on a third party server wherein the third party server (See analysis of claim 1) but do not explicitly disclose the server is configured with a software application to communicate the query result of the program content to the STB.
Merzon discloses that it was known for an application on a server and a video receiving device to communicate a query result (See [0027-0028]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Yun with the known methods of Merzon predictably resulting in the server is configured with a software application to communicate the query result of the program content to the STB by applying the court recognized rational of 

Regarding claim 3, 10 and 17, Yun Candelore and Merzon further disclose the process of claim 2, further comprising:
associating by the STB the program content from the query result with program data of an electronic program guide (EPG) for selecting the program content in the EPG wherein the program data of the EPG is locally stored at the STB (See [0028-0029] where EPG datasource may be stored at local storage).

Regarding claim 4, 11 and 18, Yun Candelore and Merzon further disclose the process of claim 3, further comprising: sending program content from the query result that is found on the third party database and which not associated with the program data of the EPG directly to the STB to stream on the display device (See Candelore [0025] changing the channel directly based on the single matching program data).

Regarding claim 5, 12 and 19, Yun Candelore and Merzon further disclose the process of claim 4, further comprising: sending a video file from the query result discovered from a Video-On-Demand (VOD) source in response to the query operation for streaming by the STB on the display device (See Merzon [0014] [0019] content from a query being available from an on-demand source).

Regarding claim 6, 13 and 20, Yun Candelore and Merzon further disclose the process of claim 5, further comprising: using a natural language processing (NLP) service hosted by the third party server to analyze the text for the query result to enable the query operation of the third party database (See Yun [0030-0031] and Candelore [0021-0028] natural language processing for searching an EPG database

Regarding claim 7 and 14, Yun Candelore and Merzon further disclose the process of claim 6, further comprising: translating, by NLP service, the text for an action operation communicated by the remote control device to enable the query operation for the third party database, or the VOD source (See Yun [0030-0031] and Candelore [0021-0028] natural language processing for searching an EPG database).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425